FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 4 and 9, the function of k1 ͼ (0, 1) and k2 ͼ (0, 1)  and k2 is less than k1, is unclear as the symbol ‘ͼ’ means ‘is an element of’ so if k1 can only be 0 and 1 and k2 can also only be 0 and 1, if k2 is less than k1 that would simply mean that K1 is always 1 and K2 is always 0, but that would defeat the purpose of the whole formula.  Please explain and make clear exactly what is being presented.
In regard to claims 5 and 10, in the previous rejection, the description of what ΔVa and ΔVb represented was rejected under 35 USC 112 1st paragraph, but in deleting the description to overcome the rejection, now there is no description of what 

Allowable Subject Matter
Claims 1-3, 6-8, and 11-20 are allowed.
	In regard to claims 1, 6, and 11, the prior art does not teach or render obvious dynamically regulating a voltage frequency of a power supply in the insulation impedance detection apparatus according to the voltage frequency regulation manner to obtain a voltage cycle of the power supply equal to an insulation time constant of the insulation impedance detection apparatus in the combination as claimed.
	Claims 2, 3, 7, 8, and 12-20 further limit one of allowable claims 1, 6, and 11, and, therefore, are also allowable.

Response to Arguments
The arguments and amendments presented as to independent claims 1 and 6 are persuasive and these claims have been indicated allowable as seen above.  New claim 11, that has a similar scope to claims 1 and 6, is also indicated allowable.  The previous 35 USC 112(a) rejection has been withdrawn as the limitations rejected were canceled, but in doing that it caused other unclear problems in claims 5 and 10 as seen in the new 35 USC 112(b) rejection above as to claims 5 and 10.  The previous 35 USC 112(b) rejections as to claims 4 and 9, were not explained nor addressed in the arguments saying only that the amendments corrected the matter, but no amendments changed the numbers that K1 and K2 were representative of as described in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266.  The examiner can normally be reached on 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF W NATALINI/           Primary Examiner, Art Unit 2896